REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, filed April 15, 2022, with respect to the 102 and 103 rejections of claims 1-10 have been fully considered and are persuasive.  The 102 and 103 rejections of claims 1-10 have been withdrawn. 
The substrate processing apparatus as claimed in claim 1 was not found in or suggested in the art, specifically: a process chamber accommodating a substrate; a process gas supply system configured to supply a process gas into the process chamber via a process gas supply pipe; an exhaust pipe configured to exhaust an inner atmosphere of the process chamber; a first gas concentration sensor configured to detect a first concentration of a reactive gas contained in the process gas in the process gas supply pipe; a second gas concentration sensor configured to detect a second concentration of the reactive gas contained in an exhaust gas in the exhaust pipe; and a controller configured to: (a) control the process gas supply system to supply the process gas to the substrate in the process chamber; and more specifically: (b) acquire the first concentration detected by the first gas concentration sensor and the second concentration detected by the second gas concentration sensor at a predetermined time interval, and calculate and record in a memory device an amount of the reactive gas consumed in the process chamber based on the first concentration and the second concentration respectively acquired from the first gas concentration sensor and the second gas concentration sensor; and (c) control the process gas supply system to stop -2-7322645.1Applicant: HITACHI KOKUSAI ELECTRIC INC.Application No.: 15/918,858a supply of the process gas to the substrate in the process chamber when the amount of the reactive gas consumed in the process chamber calculated in (b) becomes smaller than or equal to a reference value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437. The examiner can normally be reached 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Jeffrie R Lund/Primary Examiner, Art Unit 1716